DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	The claimed invention of a method of treating a cardiac arrhythmia or hypotension in a patient having or recovering from invasive orthopedic or gynecological procedures, surgery, or a combination thereof, said method comprising: injecting said patient with an at least 1 microgram per mL of l-epinephrine in anesthetic solution into a subarachnoid space, epidural space, or a combination thereof to treat pain, then providing said patient with a continuous intravenous infusion in which an intravenous fluid bag into which a particular 1 mg injectable liquid pharmaceutical formulation of l-epinephrine has been injected, wherein said l-epinephrine is diluted to a concentration of about 1 microgram per mL in each said at least one said intravenous fluid bag during said continuous intravenous infusion is novel and non-obvious. The closest prior art is due to Taneja (US Patent 9,283,197) of record in view of Belcher Pharmaceuticals (Document DTX-118; IDS of 9/18/20, page 31, 3rd entry) of record, in further view of Hospira (2004, IDS of 9/18/2020, 1st entry, page 29) of record, Schug (CNS Drugs, 2006). Taneja teaches liquid pharmaceutical formulation of preservative-free and sulfite-free, 1 mg per mL l-epinephrine sterile solution for uses including injection as required by the instant claims for intravenous injection in the treatment of cardiac arrest and 
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-3 and 5-8 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627